Citation Nr: 0404258	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  02-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for the residuals of a 
neck injury.

3.  Entitlement to service connection for the residuals of a 
shoulder injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to March 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to the benefits sought on appeal.  The 
veteran perfected an appeal of that decision.  For good cause 
shown, the veteran's motion for advancement on the docket has 
been granted.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

The Board notes that in December 1987 the veteran claimed 
entitlement to compensation benefits for the residuals of an 
injury to the head, neck, and upper back, which he claimed to 
have resulted from a shell explosion in December 1944.  In 
describing the residuals of that injury during a December 
1987 VA examination, he reported having pain in the neck and 
the back, between the shoulder blades.  An X-ray study then 
revealed mild degenerative changes in the cervical and 
thoracic spine, and in a March 1988 rating decision the RO 
denied entitlement to service connection for arthritis of the 
cervical and lumbar spine, with slight limitation of motion 
of both shoulders and the lumbar spine, and the residuals of 
a head injury.  The March 1988 notice informing the veteran 
of the March 1988 decision, however, referred only to the 
denial of service connection for "arthritis," with no 
reference to the residuals of any injury to the neck or back.  
See Best v. Brown, 10 Vet. App. 322 (1997) (although the 
disorder was denied in the rating decision, the RO's failure 
to include the specific disorder in the denial notice 
precluded the decision from becoming final as to that 
disorder).

In June 1988 the veteran submitted a notice of disagreement 
with the March 1988 decision, which the RO interpreted as 
applying only to the denial of service connection for the 
residuals of a head injury (as well as frostbitten feet, 
which issue is no longer in contention).  In an October 1988 
rating decision the RO denied entitlement to service 
connection for degenerative arthritis of all spinal segments 
with limited motion of the lumbar spine and both shoulders.  
The veteran was not, however, informed of the denial in the 
October 1988 rating decision, in that the letter issued in 
response to that decision referenced only the grant of 
service connection for an appendectomy scar.  Best, 10 Vet. 
App. at 322.

In May 2001 the veteran again claimed entitlement to service 
connection for the residuals of the December 1944 shell 
explosion, which he then characterized as neck and shoulder 
disabilities.  In describing the disabilities, however, he 
stated that he continued to experience pain in the neck, 
upper back, and the right shoulder.  It appears, therefore, 
that he has again claimed entitlement to service connection 
for the same disabilities included in his December 1987 
claim.  Because he did not receive proper notice of the March 
or October 1988 decisions, however, and because his June 1988 
notice of disagreement could be construed as pertaining to 
all disabilities included in the March 1988 rating decision, 
the Board finds that the March and October 1988 rating 
decisions have no preclusive effect as to the current claim.  
See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to issue a statement of the case on a specific issue 
following receipt of a notice of disagreement prevents the 
appealed decision from becoming final).  In other words, a 
formal decision regarding those disabilities has not become 
final, so that new and material evidence is not required for 
the Board to consider the current claim on a de novo basis.  
38 U.S.C.A. § 5108 (West 2002); but see Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (if a prior denial of 
service connection has become final, the Board is precluded 
from considering that issue on a de novo basis in the absence 
of a finding that new and material evidence has been 
submitted).

The issue of entitlement to service connection for the 
residuals of an injury to the neck and shoulder will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and provided him a VA examination 
in order to assist him in substantiating his claim for VA 
compensation benefits.

2.  The currently diagnosed bilateral hearing loss is shown 
to be etiologically related to acoustic trauma that the 
veteran experienced during service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bilateral hearing loss was 
caused by a shell explosion and other noise exposure he 
experienced during combat service in World War II.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  



Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).  

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in August 2001 and February 
2002 by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO also instructed him to submit any 
evidence in his possession that was relevant to his claim.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.

The Board notes that in the August 2001 and February 2002 
notices the RO instructed the veteran to submit the requested 
information and/or evidence within 60 days of the notice.  In 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R. § 3.159(b)(1), which allowed 
the RO to adjudicate the claim based on the evidence of 
record at the end of a 30 day period.  The Federal Circuit 
found that the denial of a claim within one year of the 
notice, with a promise to reopen the claim within the one-
year period if substantiating evidence was submitted, did not 
satisfy the statutory requirement that the veteran be allowed 
one year in which to submit the requested evidence.  

In legislation enacted on December 16, 2003, Congress amended 
38 U.S.C.A. § 5103(b) to allow VA to adjudicate a claim for 
VA benefits before expiration of the one-year period provided 
in the statute.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(b)).  The amendment to the 
statute is effective November 9, 2000, the date of enactment 
of the VCAA.  The purpose in the December 2003 amendment was 
to reverse the holding by the Federal Circuit in Paralyzed 
Veterans of America that a claim for VA benefits could not be 
denied until one year had expired after notice to the 
claimant of the evidence needed to substantiate the claim.  
The result of the amendment is that the provisions in 
38 C.F.R. § 3.159(b)(1) allowing for the adjudication of a 
claim 30 days following the notice are valid.  

In this case the RO notified the veteran of the evidence 
needed to substantiate his claim prior to the initial 
adjudication of the claim.  Although the RO initially denied 
the claim without waiting the 60-day period the veteran had 
been given to submit substantiating evidence, the RO re-
adjudicated the claim in the October 2001 statement of the 
case and the April 2002 supplemental statement of the case, 
following receipt of additional evidence.  As will be shown 
below, the Board's disposition of the veteran's appeal is 
fully favorable to him.  The Board finds, therefore, that the 
RO's adjudication of the appeal within 60 days of notice was 
not prejudicial to the veteran.

In the October 2001 statement of the case and the April 2002 
supplemental statement of the case, the RO informed the 
veteran of the regulatory requirements for establishing 
entitlement to service connection and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform him of the evidence 
needed to substantiate his claim.



Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for compensation benefits, the duty to assist includes 
providing a VA examination or obtaining a medical opinion if 
VA determines that such an examination or opinion is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c) (2003).  

The RO has obtained the veteran's available service medical 
records, and he submitted the report of a private audiometric 
examination and opinion in support of his claim.  The RO also 
provided him a VA audiometric examination in February 2002, 
which included an opinion regarding the claimed nexus between 
the currently diagnosed hearing loss and the acoustic trauma 
he experienced in service.  The veteran has not alluded to 
the existence of any other evidence that is relevant to his 
claim.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim and that, 
given the disposition of his appeal, no reasonable 
possibility exists that any further assistance would be of 
benefit to him.  

Relevant Laws and Regulations

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all of the evidence establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The determination of 
whether the veteran has a ratable hearing loss is governed by 
38 C.F.R. § 3.385, which states that hearing loss shall be 
considered a disability when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three 
of these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2003).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Combat Service

If the veteran was engaged in combat with the enemy while in 
active service, the Secretary shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official records of such incurrence 
in service, and every reasonable doubt shall be resolved in 
favor of the veteran.  Service connection may be rebutted by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2003).

The term "engaged in combat with the enemy" means more than 
having served in a theater of combat operations.  In order to 
be considered a combat veteran, the evidence must show that 
the veteran personally participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality.  A statement that the veteran 
participated in a particular operation or campaign does not 
establish that the veteran engaged in combat, in that those 
terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

Section 1154(b) pertains to what happened while the veteran 
was in service, not the questions of current disability or of 
a nexus between the current disability and what happened in 
service.  Because a lay person is not competent to provide 
evidence that requires medical expertise, medical evidence is 
required to show that a disability currently exists and that 
the current disability is related to the injury or disease 
that was incurred in service.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. 
Cir. 1996)(table).

Standard of Proof

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The reports of a May 2000 private audiometric examination and 
a February 2002 VA audiometric examination show that the 
veteran currently has a hearing loss disability as defined in 
38 C.F.R. § 3.385.  His claim is, therefore, supported by a 
current medical diagnosis of disability.  As will be 
explained below, the Board also finds that he has presented 
probative evidence of having experienced noise exposure in 
service, and the medical evidence shows that the currently 
diagnosed hearing loss is etiologically related to that noise 
exposure.  Hickson, 12 Vet. App. at 253.

As an initial matter the Board notes that the veteran's 
service medical records, with the exception of the report of 
examination on separation from service, are not available and 
are presumed to have been destroyed in the fire at the 
National Personnel Records Center (NPRC) in 1973.  In that 
situation the Board has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran's discharge certificate indicates that he was 
awarded the Combat Infantry Badge, and that his duties 
consisted of maintaining communication between the front 
lines and the unit's command.  He has presented a copy of the 
telegram his parents received in 1945 showing that he had 
been wounded in combat.  He does, therefore, have the status 
of a combat veteran.  He has presented statements and 
testimony showing that in December 1944 he was knocked 
unconscious by an exploding shell, which fell approximately 
12 feet from where he was standing.  This explosion occurred 
while he was engaged in combat with enemy forces, in that the 
location of his heavy weapons unit was being shelled by the 
Germans.  The Board finds that the veteran's statements are 
consistent with the circumstances, conditions, or hardships 
of combat service.  

Although the report of his separation examination indicates 
that his hearing was normal on separation from service in 
1946, that finding was based only on the whispered voice 
test; controlled audiometric testing was not conducted.  The 
finding of normal hearing based only on the whispered voice 
test does not constitute clear and convincing evidence that a 
hearing loss was not incurred in service.  The Board finds, 
therefore, that the veteran's claim is supported by probative 
evidence of having incurred an in-service acoustic injury.

In August and November 2001 reports the veteran's private 
otolaryngologist provided the opinion that the veteran's 
hearing loss is compatible with the noise exposure and trauma 
that he experienced in 1944.  The RO asked the VA examiner in 
February 2002 to provide an opinion on whether the veteran's 
hearing loss disability is related to the combat explosion.  
In the portion of the examination report pertaining to 
tinnitus, the examiner stated that "it is at least as likely 
as not to be associated with that incident when he was blown 
up in the military."  The examiner did not provide any other 
opinion pertaining expressly to the etiology of his hearing 
loss.  The Board concludes that it was the intent of the 
examiner to show that the hearing loss, not tinnitus (for 
which the veteran has not claimed entitlement to service 
connection), is at least as likely as not related to the in-
service explosion.  There is no medical evidence of record 
indicating that the hearing loss is due to any other cause.  

In summary, and resolving any doubt in favor of the veteran, 
the medical evidence establishes a current medical diagnosis 
of a hearing loss disability; the veteran has presented 
probative lay evidence of having incurred an injury in 
service; and the medical evidence shows that the currently 
diagnosed disability is related to the in-service injury.  
The Board finds, therefore, that the evidence supports the 
grant of service connection for bilateral hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The veteran has presented statements and testimony indicating 
that when the shell exploded in December 1944, he was thrown 
several feet and landed on his back and right shoulder.  His 
statements are consistent with the circumstances, conditions, 
or hardships of combat service.  In addition, as a lay person 
the veteran is competent to provide such evidence, because it 
pertains to observable events.  See Savage v. Gober, 10 Vet. 
App. 488, 496 (1997) (the veteran's statements are probative 
if they pertain to a symptom or event that is observable by a 
lay person).  He also stated that following the injury he was 
hospitalized from January to March 1945, when he received 
treatment for separated ribs and pain in the upper back and 
right shoulder.  The report of his separation examination 
indicates that he had been hospitalized for 103 days for the 
treatment of a back injury, although he did not then register 
any complaints pertaining to the back.  As a combat veteran 
his statements are sufficient to establish that he incurred 
an injury to the neck or upper back and to the right shoulder 
during service.

The RO provided the veteran a VA medical examination in 
December 1987, which included an X-ray study of the cervical 
and thoracic spine.  Those X-rays revealed mild degenerative 
changes in the cervical and dorsal spine.  It is not clear 
from the available evidence, however, whether any current 
disability affecting the back, neck, or shoulders is 
etiologically related to the injury that the veteran incurred 
in combat service.  In this regard the Board notes that the 
RO has not afforded the veteran a VA medical examination in 
order to assist him in substantiating his current claim for 
service connection for the residuals of an injury to the neck 
or upper back, or the shoulders.  Remand of the case is, 
therefore, required.

The veteran has submitted evidence showing that he was 
treated at the 141st General Hospital for Rehabilitation in 
England from January to March 1945.  VA has not yet made any 
attempt to obtain records of that treatment.  On remand the 
RO will have the opportunity to determine whether the records 
of that treatment are available.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a back, neck, 
or shoulder disorder since his separation 
from service.  After securing any 
necessary release, the RO should obtain 
copies of such records that are not in 
file.  If the RO is not able to obtain 
any identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  The RO should, through appropriate 
sources, attempt to obtain the records of 
the veteran's treatment at the 141st 
General Hospital for Rehabilitation from 
January to March 1945.

4.  The RO should afford the veteran a VA 
orthopedic examination in order to 
determine whether he currently has any 
disability of the upper back, neck, or 
shoulders that is related to the in-
service injury.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment.

The examiner should examine the neck, 
back, and both shoulders, and provide a 
diagnosis for any pathology found.  Based 
on review of the evidence of record and 
sound medical principles, the examiner 
should also provide an opinion on whether 
any currently diagnosed pathology is at 
least as likely as not (a probability of 
50 percent or greater) etiologically 
related to the injury that occurred in 
December 1944.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the remaining issues 
on appeal.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



